Case 3:18-cv-02216-DWD Document 74 Filed 03/26/21 Page 1 of 3 Page ID #848




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES MUNSON,                 )
                              )
         Plaintiff,           )
                              )
vs.                           )                  Case No. 18-cv-2216-DWD
                              )
FAIYAZ AHMED,                 )
WEXFORD HEALTH SOURCES, INC., )
and WARDEN OF LAWRENCE        )
CORRECTIONAL CENTER,          )
                              )
         Defendants.          )

                                         ORDER

DUGAN, District Judge:

       Now before the Court are two motions filed by Plaintiff James Munson on March

25, 2021. By his Motion to Reconsider (Doc. 72), Plaintiff asks the Court to reconsider its

Order at Doc. 71 denying Pl                                (Doc. 59), and order Defendant



personal medical history. By his Motion for Request of Additional Interrogatories (Doc.

73), Plaintiff seeks leave to serve five additional interrogatories on Defendants.



Procedure do not expressly recognize motions to reconsider. Rule 54(b) allows district



in an action and to revise it at any point before the entry of judgment as justice requires.

FED. R. CIV. PROC. 54(b);                                                              , 460

                                                 of a final decree is subject to reopening at

                                             1
Case 3:18-cv-02216-DWD Document 74 Filed 03/26/21 Page 2 of 3 Page ID #849




the discretion of the district

within the reach of Rule 54(b).



function: to correct manifest errors of law or fact or to present newly discovered

           Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir.

1996) (internal quotations                                     fest error is not demonstrated

by the disappointment of the losing party. It is the wholesale disregard, misapplication,

                                                  Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606

(7th Cir. 2000) (internal quotations and citation omitted). Because the standards for

reconsideration are exacting, the Seventh Circuit has stressed that appropriate issues for

reconsideration                   Bank of Waunakee v. Rochester Cheese Sales, Inc., 906 F.2d

1185, 1191 (7th Cir. 1990) (internal quotations and citation omitted).

       Plaintiff appears to request that this Court reconsider its denial of his motion to

compel for the limited purpose of ordering Defendant Ahmed to answer four requests

                                                    al medical history.     However, just as

                                                  rsonal medical records is not relevant to

                                            see Doc. 71), these requests for admission are

likewise irrelevant and will not reasonably lead to discoverable information. As the

Court stated in its Order at Doc. 71:




       question of whether Defendant Ahmed drew from his own medical history
       in exercising his medical judgment to diagnose and treat Plaintiff is

                                              2
Case 3:18-cv-02216-DWD Document 74 Filed 03/26/21 Page 3 of 3 Page ID #850




                                            r admission directed to Defendant Ahmed are

                                             deliberate indifference and will not reasonably

lead to discoverable informat                             Reconsider (Doc. 72) is DENIED.

                                                     tional Interrogatories (Doc. 73) is

GRANTED. Plaintiff may serve an additional five (5) interrogatories in this matter.

However, Plaintiff is cautioned to avoid seeking any information from Defendants that

this Court has already determined to be irrelevant or not reasonably calculated to lead to

discoverable information. Further, this Order does not in any way limited Defendants

ability to file timely objections to any interrogatories served.


       SO ORDERED.

       Dated: March 26, 2021

                                                  _____________________________
                                                  DAVID W. DUGAN
                                                  United States District Judge




                                              3
